                Case 18-11092-BLS   Doc 770-2   Filed 11/14/18   Page 1 of 7



                                      EXHIBIT A

                                     Proposed Order




01:23835826.1
                          Case 18-11092-BLS             Doc 770-2        Filed 11/14/18        Page 2 of 7



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


         In re:                                                          Chapter 11

         RMH FRANCHISE HOLDINGS, INC., et al.,1                          Case No. 18-11092 (BLS)

                                     Debtors.                            (Jointly Administered)

                                                                         Ref. Docket No. ____

                 ORDER, PURSUANT TO SECTIONS 105(a), 365(a) AND 554(a) OF THE
              BANKRUPTCY CODE, AUTHORIZING THE DEBTORS TO REJECT CERTAIN
             UNEXPIRED LEASES, NUNC PRO TUNC TO THE REJECTION EFFECTIVE DATE

                            Upon consideration of the motion (the “Motion”)2 of the above-captioned debtors

         and debtors in possession (collectively, the “Debtors”) for the entry of an order, pursuant to

         sections 105(a), 365(a) and 554(a) of the Bankruptcy Code, (i) authorizing the Debtors to

         (a) reject those certain unexpired leases of nonresidential real property set forth on Exhibit 1

         attached hereto (collectively, the “Rejected Real Property Leases”), effective as of November 14,

         2018 (the “Rejection Effective Date”), and (b) abandon, effective as of the Rejection Effective

         Date, any personal property of the Debtors, including, but not limited to, furniture, fixtures and

         equipment (collectively, the “Personal Property”), that remains, as of the Rejection Effective

         Date, on the applicable premises (the “Premises”) that are subject to the Rejected Real Property

         Leases, and (ii) granting the Debtors certain related relief; and upon consideration of the Motion

         and all pleadings and hearings related thereto; and due and proper notice of the Motion having

         been given; and it appearing that no other or further notice of the Motion is required; and it

         appearing that the Court has jurisdiction to consider the Motion in accordance with the Amended

         1
            The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: RMH
         Franchise Holdings, Inc. (7150); NuLnk, Inc. (7381); RMH Illinois, LLC (0696); RMH Franchise Corporation
         (1807); and Contex Restaurants, Inc. (0710). The headquarters for the above-captioned Debtors is located at One
         Concourse Parkway, N.E. Suite 600, Atlanta, GA 30328.
         2
             Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
01:23835826.1
                      Case 18-11092-BLS          Doc 770-2     Filed 11/14/18      Page 3 of 7



         Standing Order; and it appearing that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2);

         and it appearing that venue of this proceeding and the Motion is proper pursuant to 28 U.S.C.

         §§ 1408 and 1409; and it appearing that the relief requested in the Motion and provided for

         herein is in the best interest of the Debtors and their estates and an appropriate exercise of the

         Debtors’ business judgment; and after due deliberation and sufficient cause appearing therefor,

         IT IS HEREBY ORDERED THAT:

                        1.      The Motion is GRANTED as set forth herein.

                        2.      Pursuant to sections 105(a) and 365(a) of the Bankruptcy Code and

         Bankruptcy Rule 6006, the Rejected Real Property Leases are hereby rejected by the Debtors and

         their estates, with such rejection being effective as of the Rejection Effective Date.

                        3.      Pursuant to sections 105(a) and 554(a) of the Bankruptcy Code and

         Bankruptcy Rule 6007, any Personal Property remaining on the Premises as of the Rejection

         Effective Date is hereby abandoned by the Debtors and their estates, with such abandonment

         being effective as of the Rejection Effective Date. The Counterparties to the Rejected Real

         Property Leases for the Premises may dispose of any such remaining Personal Property, in their

         sole discretion, free and clear of all liens, claims, encumbrances and interests, and without any

         liability to the Debtors and their estates and any third party and without waiver of any claim such

         Counterparties may have against the Debtors and their estates; provided, however, that this

         sentence shall not apply to the Rejected Real Property Lease for 1665 W. Elliot Rd., Tempe, AZ.

                        4.      Pursuant to that certain Order, Pursuant to Sections 501 and 502 of the

         Bankruptcy Code, Bankruptcy Rules 2002 and 3003(c)(3), and Local Rule 2002-1

         (I) Establishing Bar Dates for Filing Proofs of Claim and (II) Approving the Form and Manner

         of Notice Thereof [Docket No. 360], any claims arising out of the rejection of the Rejected Real


01:23835826.1
                                                           2
                      Case 18-11092-BLS          Doc 770-2     Filed 11/14/18     Page 4 of 7



         Property Leases must be filed on or before 5:00 p.m. (prevailing Eastern Time) on the date that is

         thirty-five (35) days following the entry of this Order. This Order shall be served on the

         Counterparties no later than five (5) days following the date hereof.

                        5.      Nothing in this Order shall impair, prejudice, waive, or otherwise affect

         any rights of the Debtors or their estates with respect to any claims of the Counterparties,

         including, without limitation, any right of the Debtors and their estates to assert that any damages

         allegedly arising from the Debtors’ rejection of the Rejected Real Property Leases are limited to

         any remedies available under any applicable termination provisions of such Rejected Real

         Property Leases, or that any such claims are obligations of a third party, and not those of the

         Debtors or their estates.

                        6.      The rights of the Debtors and their estates to assert that the Rejected Real

         Property Leases rejected hereby expired by their own terms or were terminated prior to the date

         hereof are fully preserved, and the Debtors and their estates do not waive any claims that they

         may have against the Counterparties, whether or not such claims arise under, are related to the

         rejection of, or are independent of the Rejected Real Property Leases.

                        7.      The Debtors are authorized to execute and deliver all instruments and

         documents, and take such other actions as may be necessary or appropriate, to implement and

         effectuate the relief granted by this Order.

                        8.      This Order is immediately effective and enforceable, notwithstanding the

         possible applicability of Bankruptcy Rule 6004(h) or otherwise.

                        9.      The requirements in Bankruptcy Rule 6006 and 6007 are satisfied.




01:23835826.1
                                                          3
                      Case 18-11092-BLS         Doc 770-2      Filed 11/14/18    Page 5 of 7



                        10.    This Court shall retain jurisdiction to hear and determine all matters

         arising from or related to the implementation of this Order.

         Dated: ______________, 2018
                Wilmington, Delaware
                                                             Brendan Linehan Shannon
                                                             United States Bankruptcy Judge




01:23835826.1
                                                         4
                Case 18-11092-BLS   Doc 770-2   Filed 11/14/18   Page 6 of 7



                                       EXHIBIT 1

                              Rejected Real Property Leases




01:23835826.1
                         Case 18-11092-BLS            Doc 770-2        Filed 11/14/18   Page 7 of 7



             COUNTERPARTY                    COUNTERPARTY’S ADDRESS                       REJECTED REAL
                                                                                         PROPERTY LEASE1
         BlueRoad Net Lease,            c/o BlueRoad Ventures, LLC                      Lease Agreement for
         LLC                            Attn: Sheri Dressler                            5630 West Amarillo
                                        205 North Michigan Ave., Suite 2940             Blvd., Amarillo, TX
                                        Chicago, IL 60601                               (Location No. 30)
                                        Email: sdressler@blueroadventures.com
         Brixmor Holdings 8             c/o Brixmor Property Group                      Lease Agreement for
         SPE, LLC                       420 Lexington Ave., 7th Floor                   8565 Winton Road,
                                        New York, NY 10170                              Cincinnati, OH
                                        Attn: Legal Department                          (Location No. 154)

                                        With a Copy to:

                                        Brixmor Holdings 8 SPE, LLC
                                        c/o Brixmor Property Group
                                        Two Tower Bridge
                                        One Fayette Street, Suite 150
                                        Consohocken, PA 19428
                                        Attn: Regional Counsel

                                        With a Copy to:
                                        Mark.Reynolds@brixmor.com
         PMAT Indian Springs,           c/o Stirling Properties, LLC                    Lease Agreement for
         LLC                            109 Northpark Blvd., Suite 300                  3169 Princeton Road,
                                        Covington, LA 70433                             Hamilton, OH (Location
                                        Attn: Ryan M. Juneau                            No. 169)
                                        Facsimile: (985) 898-2077
                                        Email: rjuneau@stirlingprop.com
         Unified Investors-Niki         c/o The Niki Group, LLC                         Lease Agreement for
         II, LP                         11720 El Camino Real, Suite 250                 1665 W. Elliot Rd.,
                                        San Diego, CA 92130                             Tempe, AZ (Location
                                        Facsimile: (858) 720-1147                       No. 124)
                                        Email: Matt@thenikigroup.com
                                                Genevieve@TheNikiGroup.com




         1
             As amended, modified or supplemented from time to time.
01:23835826.1
